UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22516 ASGI Aurora Opportunities Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Aurora Opportunities Fund, LLC Financial Statements as of and for the Six Months Ended September 30, 2012 ASGI Aurora Opportunities Fund, LLC Table of Contents Page Schedule of Investments 1 Statement of Assets, Liabilities and Members’ Capital 3 Statement of Operations 4 Statement of Changes in Members’ Capital 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8 Supplemental Information 19 ASGI Aurora Opportunities Fund, LLC Schedule of Investments (unaudited) As of September 30, 2012 Strategy Investments Cost Fair Value Event-Driven - 10.70% Cevian Capital II LP $ $ West Face Long Term Opportunities (USA) LP Long/Short Credit - 29.11% Alden Global Distressed Opportunities Fund LP Centerbridge Credit Partners LP Columbus Hill Partners LP Monarch Opportunities Fund LP Redwood Domestic Fund LP Thoroughbred Fund LP York Credit Opportunities Fund LP Long/Short Equities - 27.60% AKO Partners LP Broadway Gate Onshore Fund LP Cobalt Partners LP Greenlight Capital (Gold) LP Indus Asia Pacific Fund LP Indus Pacific Opportunities Fund LP Lansdowne Developed Markets Fund LP Miura Global Partners II LP Passport II LP Passport Special Opportunities Fund LP Scout Capital Partners II LP Macro - 17.76% Astenbeck Commodities Fund II LP BlueTrend Fund LP Brevan Howard Multi-Strategy Fund LP CCP Quantitative Fund LP Discovery Global Opportunity Partners LP Dymon Asia Macro (US) Fund Opportunistic - 12.21% Azentus Global Opportunities LP Eton Park Fund LP Luxor Capital Partners LP Orange Capital Domestic I LP York Select LP Total Investments (Cost - $39,206,250)- 97.38% Other Assets and Liabilities, net - 2.62% Members' Capital - 100.00% $ Percentages shown are stated as a percentage of Members' Capital as of September 30, 2012.All investments in Investment Funds are non-income producing. See accompanying notes to financial statements. 1 ASGI Aurora Opportunities Fund, LLC Schedule of Investments (unaudited) (continued) As of September 30, 2012 Investments by Strategy (as a percentage of total investments) Long/Short Credit % Long/Short Equities Macro Opportunistic Event-Driven % See accompanying notes to financial statements. 2 ASGI Aurora Opportunities Fund, LLC Statement of Assets, Liabilities and Members’ Capital (unaudited) As of September 30, 2012 Assets Investments in Investment Funds at fair value (cost - $39,206,250) $ Cash and cash equivalents Receivable for Investment Funds sold Due from Adviser Investments in Investment Funds paid in advance Other prepaid assets Total assets Liabilities Redemptions payable Subscriptions received in advance Professional fees payable Management fee payable Trustees' fee payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Class Class I Interests $ Class A Interests $ Special Member Interests $ See accompanying notes to financial statements. 3 ASGI Aurora Opportunities Fund, LLC Statement of Operations (unaudited) For the Six Months Ended September 30, 2012 Investment Income Interest $ Fund Expenses Professional fees Management fee Administrative and custodian fees Trustees' fees Commitment fees Other operating expenses Total expenses Less: reimbursement from Adviser ) Net expenses Net investment loss ) Net Realized and Unrealized Loss on Investments Net realized loss on investments in Investment Funds ) Net change in unrealized appreciation from investments in Investment Funds Total net realized and unrealized loss on investments ) Net decrease in members' capital resulting from operations $ ) See accompanying notes to financial statements. 4 ASGI Aurora Opportunities Fund, LLC Statements of Changes in Members’ Capital For the Six Months Ended September 30, 2012 (unaudited) Special Member Class I Class A Total Members' capital - beginning of period $ Capital contributions - Tenders - ) - ) Performance allocation ) ) - Net (decrease)/increase in members' capital resulting from operations - ) ) Members' capital - end of period $ For the Year Ended March 31, 2012 For the Period from January 1, 2012(a) to March 31, 2012 Special Member Class I Class A Total Members' capital - beginning of year $ $ $ - $ Capital contributions - Tenders ) ) - ) Performance allocation ) ) - Net (decrease)/increase in members' capital resulting from operations - ) ) Members' capital - end of year $ (a) Date of first Member subscription into the class See accompanying notes to financial statements. 5 ASGI Aurora Opportunities Fund, LLC Statement of Cash Flows (unaudited) For Six Months Ended September 30, 2012 Cash Provided by Operating Activities Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash used in operating activities: Purchases of Investment Funds ) Proceeds from the disposition of investments in Investment Funds Net realized loss on investments in Investment Funds Net change in unrealized appreciation from investments in Investment Funds ) Decrease in investments in Investment Funds paid in advance Decrease in investments in Investment Funds sold receivable Increase in due from Adviser ) Decrease in other prepaid assets Decrease in management fee payable ) Decrease in professional fees payable ) Increase in trustees' fee payable Decrease in accrued expenses and other liabilities ) Net cash provided by operating activities Cash Used in Financing Activities Capital contributions (net of decrease in capital contributions received in advance of $435,640) Payments for Tenders (net of decrease in payable for tenders of $3,888,484) ) Net cash used in financing activities ) Cash and Cash Equivalents Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to financial statements. 6 ASGI Aurora Opportunities Fund, LLC Financial Highlights Class I For the Six Months Ended September 30, 2012 (unaudited) For the Year Ended March 31, 2012 For the Period from January 3, 2011(a) to March 31, 2011 Total return: Total return before performance allocation %) %) % Performance allocation % %) %) Total return after performance allocation %) %) % Ratios to average members' capital: Net investment loss(b) (c) %) %) %) Total expenses before reimbursement(b) (c) % % % Expense reimbursement(b) (c) %) %) %) Performance allocation(b) %) % % Total expenses and performance allocation(b) (c) % % % Members' capital, end of period (in thousands) $ $ $ Portfolio turnover (d) % % % Class A For the Six Months Ended September 30, 2012 (unaudited) For the Period from January 1, 2012(e) to March 31, 2012 Total return: Total return before performance allocation %) % Performance allocation % (f) %) Total return after performance allocation %) % Ratios to average members' capital: Net investment loss(b) (c) %) %) Total expenses before reimbursement(b) (c) % % Expense reimbursement(b) (c) %) % Performance allocation(b) % % Total expenses and performance allocation(b) (c) % % Members' capital, end of period (in thousands) $ $ Portfolio turnover (d) % % (a) Inception date. The expenses and net investment loss ratios do not include expenses of the Investment Funds in which the Fund invests. (c) Annualized for periods less than one year. (d) Not annualized. (e) Date of first Member subscription into class following inception. (f)
